 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOHN ROBERT DEMOS,

 9                              Petitioner,               CASE NO. C18-1504 RSM

10           v.                                           ORDER OF DISMISSAL

11   ERIC JACKSON,

12                              Respondent.

13       The Court, having reviewed the Report and Recommendation of the Honorable Brian A.

14   Tsuchida, United States Magistrate Judge, any objections or responses to that, and the remaining

15   record, finds and Orders as follows:

16           1. The Court ADOPTS the Report and Recommendation;

17           2. This matter is DISMISSED, see Demos v. Stanley, MC97-0031-JLW (W.D. Wash.

18                March 13, 1997); and

19           3. The Clerk shall send a copy of this Order to petitioner and to Judge Tsuchida.

20          DATED this 18th day of October 2018.

21

22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
